DETAILED ACTION
This action is pursuant to the claims filed on 03/29/2022. Claims 1-4 are pending. A final action on the merits of claims 1-4 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment to the claims are acknowledged and entered accordingly. As a result, the 35 USC 112b rejections of the previous office action are withdrawn.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers (U.S. PGPub No. 2013/0041235) in view of Guillory (U.S. PGPub No. 2008/0146958).
Regarding claim 1, Rogers teaches A biosensor (see abstract, [0007]) comprising a substrate having a rigidity K expressed by following formula (1) ([0052 & 0054] disclose substrate with thickness of 100 micrometers and Young’s modulus of 100 MPa; this equates to a rigidity K = 100MPa*(0.1mm)/12 = 0.0083 N-mm2), the rigidity K of the substrate being 3.0 N-mm2 or less (see above calculation of 0.0083 N-mm2), and; a component provided on a first main surface of the substrate ([0009] disclosing flexible/stretchable electronic circuit supported on substrate; examiner notes the limitation “a component” is interpreted under the broadest reasonable interpretation to be any structural feature of the device and is not interpreted under 112(f)), the component having a rigidity that satisfies following formula (2) and is equal to or greater than a predetermined value ([0521] discloses thickness of 0.03 mm and modulus of 0.15 MPa for electronic component; Kcomponent = 3.375 * 10^-7; [0035 & 0256] discloses conformal contact between tissue and entire device as 10cm2 (1000mm2) therefore planar surface of only the component is interpreted to be at least less than or equal to 10 cm2; K = 3.375*10^-7                                 
                                    ≤
                                
                             6.34*10^14 * (10)^-10.6), 
                
                    K
                    =
                    
                        
                            E
                            
                                
                                    T
                                
                                
                                    3
                                
                            
                        
                        
                            12
                        
                    
                     
                     
                     
                     
                     
                     
                    (
                    1
                    )
                     
                
            
                
                    K
                     
                    ≤
                    6.34
                    *
                     
                    
                        
                            10
                        
                        
                            14
                        
                    
                    *
                    
                        
                            S
                        
                        
                            -
                            10.6
                        
                    
                     
                     
                     
                     
                     
                     
                     
                     
                     
                    (
                    2
                    )
                
            
where E and T in formula (1) denote a compressive elastic modulus expressed in megapascals (MPa), and a thickness expressed in millimeters (mm), respectively, and in formula (2), K denotes the rigidity expressed by formula (1) in newton millimeters squared (N-mm2), and S denotes a planar area expressed in square centimeters (cm2), wherein the component includes a surface-mounted component mounted on the first main surface of the substrate and sealed with a sealing component (Fig 26a, circuit elements 120 on substrate 110 sealed by barrier layer 130), and an electrode on the substrate ([0015] electrodes of electronic circuit; also disclosed in [0064]).
Rogers fails to teach the substrate including a support layer that configures a first main surface of the substrate and a pressure-sensitive adhesive layer that configures a second main surface, opposite to the first main surface, of the substrate; and an electrode provided in the pressure-sensitive adhesive layer so that a surface of the electrode is exposed at the second main surface
In related prior art, Guillory teaches a similar biosensor comprising a similar substrate including a support layer that configures a first main surface of the substrate (Figs 8-9 circuit substrate 61 defined as thin-film polyimide in [0045] defines first main surface of substrate to support electronics thereon); and a pressure-sensitive adhesive layer that configures a second main surface, opposite to the first main surface, of the substrate (Figs 8-9 and [0040 & 0045], adhesive 51 is a PSA defining the bottom surface of substrate for attachment to skin), and an electrode provided in the pressure-sensitive adhesive layer so that a surface of the electrode is exposed at the second main surface (Figs 8-9, electrodes 12 exposed through adhesive layer 51 at second main surface of substrate; examiner notes the PSA 51 and substrate 61 are interpreted to define a single substrate entity similar to that of applicant’s specification of Fig 1b where support layer 7 and PSA 6 define substrate 2). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device and substrate of Rogers in view of Guillory to incorporate the PSA layer defining the underside of the substrate with an electrode provided thereon being exposed and the substrate defining a support layer on the upperside. Doing so would have been obvious to one of ordinary skill in the art to yield the predictable result of providing an adhesive layer defining the underside of a substrate layer such with electrodes disposed thereon such that the electrodes are exposed on the underside of the substrate to contact target tissue.
Rogers fails to teach wherein each compressive elastic modulus is at 23°C.
However, Rogers discloses the determination of the compressive elastic modulus as the ratio of stress to strain of the material ([0259]) and further discloses the use of the biosensor to be for attachment to the skin of a user such that an operating temperature of the biosensor is near a room temperature ([0008]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as an obvious matter of engineering design choice to one having ordinary skill in the art at the time the invention was made to use a compressive elastic modulus for materials based on a temperature of 23 degrees Celsius since the device and materials are designed to be operated at room temperature (i.e., ~23 °C), and thus providing the Young’s modulus based on said operating temperature would be obvious to one of ordinary skill in the art. 
Regarding claim 2, in view of the combination of claim 1 above, Rogers further teaches alternative embodiments wherein the rigidity of the component is equal to or higher than the rigidity of the substrate ([0052 & 0054] substrate with thickness of 0.01mm and Young’s Modulus of 1MPa, Ksubstrate = 8.33*10^-8; [0521] discloses thickness of 0.03 mm and modulus of 0.15 MPa for electronic component; Kcomponent = 3.375 * 10^-7; Kcomponent ≥ Ksubstrate). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the substrate of Rogers to incorporate a substrate with a lower rigidity to arrive at the device of claim 2. Doing so would have been obvious to one of ordinary skill in the art as it is well known in the art that different values of thickness and/or Young’s moduli may be used to yield the predictable result of providing a substrate with flexibility as disclosed by Rogers ([0052-0054]). 
Regarding claim 4, Rogers teaches A method of manufacturing a biosensor, comprising a first step of preparing a substrate having a rigidity K of 3.0 N-mm2 or less expressed by following formula (1) ([0052 & 0054] disclose substrate with thickness of 100 micrometers and Young’s modulus of 100 MPa; this equates to a rigidity K = 100MPa*(0.1mm)/12 = 0.0083 N-mm2), the substrate having a first main surface ([0009] disclosing flexible/stretchable electronic circuit supported on substrate; said surface of substrate interpreted as a first main surface), and preparing a component having a rigidity that satisfies following formula (2) and is equal to or greater than a predetermined value ([0521] discloses thickness of 0.03 mm and modulus of 0.15 MPa for electronic component; Kcomponent = 3.375 * 10^-7; [0035 & 0256] discloses conformal contact between tissue and entire device as 10cm2 (1000mm2) therefore planar surface of only the component is interpreted to be at least less than or equal to 10 cm2; K = 3.375*10^-7                                 
                                    ≤
                                
                             6.34*10^14 * (10)^-10.6); and a second step of providing the component onto the first main surface of the substrate ([0009] disclosing flexible/stretchable electronic circuit supported on substrate defined as a first main surface),                                 
                                    K
                                    =
                                    
                                        
                                            E
                                            
                                                
                                                    T
                                                
                                                
                                                    3
                                                
                                            
                                        
                                        
                                            12
                                        
                                    
                                     
                                     
                                     
                                     
                                     
                                     
                                    (
                                    1
                                    )
                                     
                                
                            
                
                    K
                     
                    ≤
                    6.34
                    *
                     
                    
                        
                            10
                        
                        
                            14
                        
                    
                    *
                    
                        
                            S
                        
                        
                            -
                            10.6
                        
                    
                     
                     
                     
                     
                     
                     
                     
                     
                     
                    (
                    2
                    )
                
            
where E and T in formula (1) denote a compressive elastic modulus expressed in megapascals (MPa), and a thickness expressed in millimeters (mm), respectively, and in formula (2), K denotes the rigidity expressed by formula (1) in newton millimeters squared (N-mm2), and S denotes a planar area expressed in square centimeters (cm2).
Rogers fails to teach the substrate including a support layer that configures a first main surface and a pressure-sensitive adhesive layer that configures a second main surface opposite to the first main surface; and the second step including providing an electrode in the pressure sensitive adhesive layer so that a surface of the electrode is exposed at the second main surface.
In related prior art, Guillory teaches a similar biosensor comprising a similar substrate including a support layer that configures a first main surface of the substrate (Figs 8-9 circuit substrate 61 defined as thin-film polyimide in [0045] defines first main surface of substrate to support electronics thereon); and a pressure-sensitive adhesive layer that configures a second main surface, opposite to the first main surface, of the substrate (Figs 8-9 and [0040 & 0045], adhesive 51 is a PSA defining the bottom surface of substrate for attachment to skin), and a similar step including providing an electrode in the pressure-sensitive adhesive layer so that a surface of the electrode is exposed at the second main surface (Figs 8-9, electrodes 12 provided through adhesive layer 51 at second main surface of substrate; examiner notes the PSA 51 and substrate 61 are interpreted to define a single substrate entity similar to that of applicant’s specification of Fig 1b where support layer 7 and PSA 6 define substrate 2). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device and substrate of Rogers in view of Guillory to incorporate the PSA layer defining the underside of the substrate with an electrode provided thereon being exposed and the substrate defining a support layer on the upperside. Doing so would have been obvious to one of ordinary skill in the art to yield the predictable result of providing an adhesive layer defining the underside of a substrate layer such with electrodes disposed thereon such that the electrodes are exposed on the underside of the substrate to contact target tissue.
Rogers fails to teach wherein each compressive elastic modulus is at 23°C.
However, Rogers discloses the determination of the compressive elastic modulus as the ratio of stress to strain of the material ([0259]) and further discloses the use of the biosensor to be for attachment to the skin of a user such that an operating temperature of the biosensor is near a room temperature ([0008]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as an obvious matter of engineering design choice to one having ordinary skill in the art at the time the invention was made to use a compressive elastic modulus for materials based on a temperature of 23 degrees Celsius since the device and materials are designed to be operated at room temperature (i.e., ~23 °C), and thus providing the Young’s modulus based on said operating temperature would be obvious to one of ordinary skill in the art. 
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers in view of Guillory, and in further view of Rogers-2 (U.S. PGPub No. 2020/0397326).
Regarding claim 3, in view of the combination of claim 1 above, Rogers further teaches wherein the component includes a surface-mounted component mounted on the first main surface of the substrate and sealed with a sealing component (Fig 26a, circuit elements 120 on substrate 110 sealed by barrier layer 130), and wherein the surface-mounted component and the sealing component satisfy following formula                                 
                                    K
                                     
                                    ≤
                                    2.97
                                     
                                    *
                                     
                                    
                                        
                                            10
                                        
                                        
                                            8
                                        
                                    
                                    *
                                    
                                        
                                            S
                                        
                                        
                                            -
                                            7.39
                                        
                                    
                                     
                                     
                                     
                                     
                                     
                                     
                                     
                                     
                                     
                                    (
                                    3
                                    )
                                
                             ([0047-0048] barrier layer has modulus of 100 MPa and thickness of 0.1mm or less; Kbarrier = 0.0083 N-mm2; [0035] discloses conformal contact between tissue and entire device as 10cm2 (1000mm2) therefore planar surface of barrier layer and surface-mounted component are respectively interpreted to be at least less than or equal to 10 cm2; 2.97*10^8 * 10^-7.39 = 12.1; 0.0083                                 
                                    ≤
                                
                             12.1; [0521] discloses thickness of 0.03 mm and modulus of 0.15 MPa for electronic component; Kcomponent = 3.375 * 10^-7; 3.375 * 10^-7                                  
                                    ≤
                                
                             12.1). 
Rogers further teaches alternative embodiments wherein the surface-mounted component has a planar area S1 of 10 [cm2] or less ([0035 & 0256] discloses conformal contact between tissue and entire device as 10cm2 (1000mm2) therefore planar surface of only the component is interpreted to be at least less than or equal to 10 cm2); and the sealing component has a planar area S2 of 15 [cm2] or more and a rigidity K2 of 3.0 [N-mm2] or less (0047-0048] barrier layer has modulus of 100 MPa and thickness of 0.1mm or less; Kbarrier = 0.0083 N-mm2; [0035] discloses conformal contact between tissue and entire device as 500cm2 therefore planar surface of barrier layer and surface-mounted component are respectively interpreted to be 15 cm2 or more in view of barrier layer 130 of Fig 26a).
Rogers fails to explicitly teach a Rigidity K1 of 1.0 x 10^-2 [N-mm2] or higher for the surface-mounted component.
In related prior art, Rogers-2 teaches a similar surface mounted component of a similar biosensor ([0103], copper of flex circuit has elastic modulus of 119000 MPa and thickness 0.0119 mm; K1 = 0.0167) such that the rigidity K1 is greater than 1.0 x 10^-2 [N-mm2] (0.0167 is greater than 0.01). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the component of Rogers in view of Guillory and Rogers-2 to incorporate the similar surface mounted component having a rigidity greater than 0.01 N-mm^2 to arrive at the device of claim 3. Doing so would have been an obvious matter of design choice to one having ordinary skill in the art at the time the invention was made to provide a rigidity of the surface-mounted component to be greater than 0.01, since applicant has not disclosed that the rigidity of the component solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the rigidity of the component disclosed by Rogers. 
Response to Arguments
Applicant’s arguments, see remarks, filed 03/29/2022, with respect to the rejection(s) of claim(s) 1-4 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in further view of the Guillory reference teaching a similar substrate with a support layer and adhesive layer having electrodes provided therein and exposed at the second main surface.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.Z.M./Examiner, Art Unit 3794                                                                                                                                                                                                        
/EUN HWA KIM/Primary Examiner, Art Unit 3794